DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I claims 1-14 in the reply filed on 2/1/2021 is acknowledged.
Claim 15 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/1/2021.
Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification 
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.

(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-6, 12, and 14 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Batianutti et al. (WO 2016/016758 A1).
Regarding claim 1, Batianutti discloses litter for use in animal husbandry in the form of 
pressed granules having a particle size of 0.1 to 10 mm (Page 11, lines 18-24; diameter between 2-8 mm and length between 5-20 mm), consisting of 65 to 99.5 wt.% of cereal flour (Page 7, lines 28-30, absorbent additive = cereal flour), 0.1 to 20 wt.% (Page 7, lines 1-3; 1-12%) of a gel-forming agent selected from at least one component of the group consisting of guar gum flour, locust bean flour, tara gum flour, xanthan, gellan, karaya, alginate, agar, carrageenan, gum arabic, pectin, tragacanth and cellulose ether (Page 6, lines 20-33; referred to as binding additive = guar gum, tara gum, xanthan gum, celluloses, etc.), and 0.01 to 15 wt.% (Page 9, lines 21-26; 0.5%-5%) of an odor-reducing agent selected from at least one component of the group consisting of chloride and acid (Page 9, lines 1-20; referred to as sanitizing additive = sulfuric acid) wherein the abovementioned components always make up 100 wt.% respectively (Page 8, line 29 – Page 9, line 3; Batianutti teaches only three components: absorbent additive, binding additive, and sanitizing additive. In order to make up a complete product, all wt.% must add up to 100%. Page 8, lines 1-12; different variants of absorbent additives can be combined in increments of between 1-10 wt.% or only a single variant absorbent additive can be used. Batianutti does not explicitly state the total wt.% of the cereal flour absorbent additive, however, he does state the wt.% of the binding additive as 1-12 wt.% and the sanitizing additive as 0.5-5 wt.%. With simple calculations that leaves 83-98.5 wt.% available for the absorbent additive of any variant of cereal flours listed).
	As explained above, the examiner outlines that Batianutti anticipates the claimed invention.  If, however, it can be interpreted that Batianutti does not specifically recite the litter consisting of 65-99.5 wt. % of cereal flour, the alternative 103 rejection applies.  
Since Batianutti teaches that the litter consists of 1-12wt% of a gel-forming agent (see above) and 0.5-5% by weight odor reducing agent (see above), and the remainder of the litter being the cereal flour (absorbent additive), which comes to 83-98.5wt%.  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have provided the litter with cereal flour of between 65-99.5 wt % based on the desired level of absorbent effect necessary for the particular animal or litter application, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  
	Regarding claim 4, Batianutti discloses the litter wherein the content of the gel-forming agent (Page 6, lines 20-33; referred to as binding additive = guar gum, tara gum, xanthan gum, celluloses, etc.) is 3 to 5 wt.% (Page 7, lines 1-3; 1-12%).
	Regarding claim 5, litter as claimed in claim 1, wherein the gel- forming agent is guar gum flour (Page 6, lines 20-33; referred to as binding additive = guar gum).
Regarding claim 6, Batianutti discloses the litter wherein the content of the odor-reducing agent (Page 9, lines 1-20; referred to as sanitizing additive = sulfuric acid) is 1 to 6 wt.% (Page 9, lines 21-26; 0.5%-5%).
	Regarding claim 12, Batianutti discloses the litter wherein the cereal flour is at least one component of the group consisting of wheat, spelt, rye, barley, or triticale (Page 7, lines 28-30, barley, wheat, rye, etc).
	Regarding claim 14, Batianutti discloses a method of absorbing animal excretions comprising contacting the litter as claimed in claim 1 with an animal excretion (Page 4, lines 24-26, zootechnical use to absorb excreta).
Claims 2, 7-8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Batianutti et al. (WO 2016/016758 A1) as applied to claim 1 above, and further in view of  Lang et al. (US 5735232 A).
Regarding claim 2, Batianutti teaches sulfuric acid as an odor-reducing agent
(Batianutti: Page 9, lines 1-20).
Batianutti does not disclose the odor-reducing agent being a chloride selected from at least one component of the group consisting of calcium chloride, magnesium chloride and sodium chloride.
Lang teaches an odor-reducing agent being a chloride selected from at least one component of the group consisting of calcium chloride, magnesium chloride and sodium chloride (Lang: Col. 1, lines 38-41; magnesium chloride, sodium chloride, calcium chloride).
It would have been obvious for a person having ordinary skill in the art to have taken the litter taught by Batianutti and incorporated the teachings of Lang to make a simple substitution of a known odor-reducing agent, such as calcium chloride, magnesium chloride, or sodium chloride, to obtain predictable results of improving the smell of litter.
Regarding claim 7, Batianutti does not teach an odor- reducing agent that is calcium
chloride and/or citric acid.
Lang teaches an odor- reducing agent that is calcium chloride and/or citric acid (Lang: Col. 1, lines 38-41; calcium chloride). The “and/or” in this situation is being interpreted as “or.”
It would have been obvious for a person having ordinary skill in the art to have taken the litter taught by Batianutti and incorporated the teachings of Lang to make a simple substitution of a known odor-reducing agent, such as calcium chloride, to obtain predictable results of improving the smell of litter.
Regarding claim 8, dependent upon claim 7, Batianutti as modified above teaches
sulfuric acid as an odor-reducing agent (Batianutti: Page 9, lines 1-20) that is 3 to 5 wt.% (Batianutti: Page 9, lines 21-26; 0.5-5%).
Batianutti does not teach wherein the odor-reducing agent being calcium chloride.
Lang teaches an odor- reducing agent that is calcium chloride (Lang: Col. 1, lines 38-41; calcium chloride).
	Regarding claim 10, Batianutti teaches wherein the litter is consisting of 90 to 94 wt.% (binding additive as 1-12 wt.% and the sanitizing additive as 0.5-5 wt.%. With simple calculations that leaves 83-98.5 wt.% available for the absorbent additive of any variant of cereal flours listed) of cereal flour (Page 7, lines 28-30, absorbent additive = cereal flour), 3 to 5 wt.% (Page 7, lines 1-3; 1-12%) of guar gum flour (Page 6, lines 20-33; referred to as binding additive = guar gum), and 3 to 5 wt.% (Page 9, lines 21-26; 0.5-5%) of an odor-reducing agent.
Batianutti does not teach the odor-reducing agent being of calcium chloride.
Lang teaches an odor- reducing agent that is calcium chloride (Lang: Col. 1, lines 38-41; calcium chloride).
It would have been obvious for a person having ordinary skill in the art to have taken the litter taught by Batianutti and incorporated the teachings of Lang to make a simple substitution of a known odor-reducing agent, such as calcium chloride, to obtain predictable results of improving the smell of litter.
Claims 3, 7, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Batianutti et al. (WO 2016/016758 A1)as applied to claim 1 above, and further in view of Boxley et al. (US 2011/0061598 A1).
Regarding claim 3, Batianutti as modified above teaches sulfuric acid as an odor
reducing agent (Batianutti : Page 9, lines 1-20).
Batuanutti does not teach wherein the acid is selected from at least one component of
the group consisting of ascorbic acid, tartaric acid and citric acid.
Boxley teaches an odor inhibitor that is an acid selected from at least one
component of the group consisting of ascorbic acid, tartaric acid and citric acid (Boxley: Paragraph [0052], citric acid).
It would have been obvious for a person having ordinary skill in the art to have taken the litter taught by Batianutti and incorporated the teachings of Boxley to make a simple substitution of a known odor-reducing agent, such as citric acid, to obtain predictable results of improving the smell of litter.
Regarding claim 7, Batianutti does not teach an odor- reducing agent that is calcium
chloride and/or citric acid.
 	Boxley teaches wherein the odor- reducing agent is calcium chloride and/or citric acid (Boxley: Paragraph [0052], citric acid). The “and/or” in this situation is being interpreted as “or.”
It would have been obvious for a person having ordinary skill in the art to have taken the litter taught by Batianutti and incorporated the teachings of Boxley to make a simple substitution of a known odor-reducing agent, such as citric acid, to obtain predictable results of improving the smell of litter.
Regarding claim 9, dependent upon claim 7, Batianutti as modified above teaches
sulfuric acid as an odor-reducing agent (Batianutti: Page 9, lines 1-20) that is 3 to 5 wt.% (Batianutti: Page 9, lines 21-26; 0.5-5%).
Batianutti does not teach wherein the odor-reducing agent is citric acid.
Boxley teaches wherein the odor- reducing agent is citric acid (Boxley: Paragraph [0052], citric acid).
	Regarding claim 11, Batianutti as modified above teaches wherein the litter is consisting of 92 to 96 wt.% (binding additive as 1-12 wt.% and the sanitizing additive as 0.5-5 wt.%. With simple calculations that leaves 83-98.5 wt.% available for the absorbent additive of any variant of cereal flours listed) of cereal flour (Page 7, lines 28-30, absorbent additive = cereal flour), 3 to 5 wt.% (Page 7, lines 1-3; 1-12%) of guar gum flour (Page 6, lines 20-33; referred to as binding additive = guar gum), and 1 to 3 wt.% (Page 9, lines 21-26; 0.5-5%) of an odor-reducing agent.
Batianutti does not teach wherein the odor-reducing agent is citric acid.
Boxley teaches wherein the odor- reducing agent is citric acid (Boxley: Paragraph [0052], citric acid).
It would have been obvious for a person having ordinary skill in the art to have taken the litter taught by Batianutti and incorporated the teachings of Boxley to make a simple substitution of a known odor-reducing agent, such as citric acid, to obtain predictable results of improving the smell of litter.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Batianutti et al. (WO 2016/016758 A1) as applied to claim 1 above, and further in view of Wang et al. (US 2013/0213309 A1).
Regarding claim 13, Batianutti as modified above teaches sieving the litter to remove
smaller than desired granules (Page 13, lines 17-19).
Batianutti does not teach wherein more than 2% of the litter is held back by a sieve with
a mesh size of 0.1 mm to 1 mm.
Wang teaches wherein more than 2% of the litter is held back (Paragraph [0050] lines 8
18; 90% held back, which is more than 2%) by a sieve with a mesh size of 0.1 mm to 1 mm (Paragraph [0050] lines 8-18; US Standard sieve #20 mesh which correlates to 0.85 mm mesh size).
	It would have been obvious for a person having ordinary skill in the art before the effective filing date to have taken the litter of Batianutti and incorporated Wang to sieve the litter with a specific size mesh in order to regulate size of particles because particles too large may absorb excretions too slowly and particles too small may reduce clump strength of the litter (Wang: Para [0050] lines 1-8).
Claims 1, 4-6, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Batianutti et al. (WO 2016/016758 A1) in view of Hughes (US 2011/0084027 A1).
Regarding claim 1, Batianutti discloses litter for use in animal husbandry in the form of 
pressed granules having a particle size of 0.1 to 10 mm (Page 11, lines 18-24; diameter between 2-8 mm and length between 5-20 mm), consisting of 65 to 99.5 wt.% of cereal flour (Page 7, lines 28-30, absorbent additive = cereal flour), 0.1 to 20 wt.% (Page 7, lines 1-3; 1-12%) of a gel-forming agent selected from at least one component of the group consisting of guar gum flour, locust bean flour, tara gum flour, xanthan, gellan, karaya, alginate, agar, carrageenan, gum arabic, pectin, tragacanth and cellulose ether (Page 6, lines 20-33; referred to as binding additive = guar gum, tara gum, xanthan gum, celluloses, etc.), and 0.01 to 15 wt.% (Page 9, lines 21-26; 0.5%-5%) of an odor-reducing agent selected from at least one component of the group consisting of chloride and acid (Page 9, lines 1-20; referred to as sanitizing additive = sulfuric acid) wherein the abovementioned components always make up 100 wt.% respectively (Page 8, line 29 – Page 9, line 3; Batianutti teaches only three components: absorbent additive, binding additive, and sanitizing additive. In order to make up a complete product, all wt.% must add up to 100%. 
If for any reason it can be interpreted that Batianutti does not explicitly teach the cereal flour having a 65 – 99.5 wt.%,(however, Page 8, lines 1-12; different variants of absorbent additives can be combined in increments of between 1-10 wt.% or only a single variant absorbent additive can be used. Batianutti does not explicitly state the total wt.% of the cereal flour absorbent additive, however, he does state the wt.% of the binding additive as 1-12 wt.% and the sanitizing additive as 0.5-5 wt.%. With simple calculations that leaves 83-98.5 wt.% available for the absorbent additive of any variant of cereal flours listed,) then alternatively Hughes teaches the following.
Hughes teaches an absorbent additive wheat flour compound (Hughes: Paragraph [0011], Red Dog wheat comprises wheat bran, wheat gem, and wheat flour) being 90-99% wt.% of a litter (Hughes: Abstract, 90-99 wt.%). 
It would have been obvious to one having ordinary skill in the art before the effective filing date to have adjusted the weight percent of cereal flour of a litter to improve absorption, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 4, Batianutti as modified above teaches the litter wherein the content of the gel-forming agent (Page 6, lines 20-33; referred to as binding additive = guar gum, tara gum, xanthan gum, celluloses, etc.) is 3 to 5 wt.% (Page 7, lines 1-3; 1-12%).
	Regarding claim 5, litter as claimed in claim 1, wherein the gel- forming agent is guar gum flour (Page 6, lines 20-33; referred to as binding additive = guar gum).
Regarding claim 6, Batianutti as modified above teaches the litter wherein the content of the odor-reducing agent (Page 9, lines 1-20; referred to as sanitizing additive = sulfuric acid) is 1 to 6 wt.% (Page 9, lines 21-26; 0.5%-5%).
	Regarding claim 12, Batianutti as modified above teaches the litter wherein the cereal flour is at least one component of the group consisting of wheat, spelt, rye, barley, or triticale (Page 7, lines 28-30, barley, wheat, rye, etc).
	Regarding claim 14, Batianutti as modified above teaches a method of absorbing animal excretions comprising contacting the litter as claimed in claim 1 with an animal excretion (Page 4, lines 24-26, zootechnical use to absorb excreta).
Claims 2, 7-8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Batianutti et al. (WO 2016/016758 A1) in view of Hughes (US 2011/0084027 A1), in further view of Lang et al. (US 5735232 A).
Regarding claim 2, Batianutti as modified above teaches sulfuric acid as an odor-reducing agent (Batianutti: Page 9, lines 1-20).
Batianutti does not disclose the odor-reducing agent being a chloride selected from at least one component of the group consisting of calcium chloride, magnesium chloride and sodium chloride.
Lang teaches an odor-reducing agent being a chloride selected from at least one component of the group consisting of calcium chloride, magnesium chloride and sodium chloride (Lang: Col. 1, lines 38-41; magnesium chloride, sodium chloride, calcium chloride).
It would have been obvious for a person having ordinary skill in the art to have taken the litter taught by Batianutti and incorporated the teachings of Lang to make a simple substitution of a known odor-reducing agent, such as calcium chloride, magnesium chloride, or sodium chloride, to obtain predictable results of improving the smell of litter.
Regarding claim 7, Batianutti does not teach an odor- reducing agent that is calcium
chloride and/or citric acid.
Lang teaches an odor- reducing agent that is calcium chloride and/or citric acid (Lang: Col. 1, lines 38-41; calcium chloride). The “and/or” in this situation is being interpreted as “or.”
It would have been obvious for a person having ordinary skill in the art to have taken the litter taught by Batianutti and incorporated the teachings of Lang to make a simple substitution of a known odor-reducing agent, such as calcium chloride, to obtain predictable results of improving the smell of litter.
Regarding claim 8, dependent upon claim 7, Batianutti as modified above teaches sulfuric acid as an odor-reducing agent (Batianutti: Page 9, lines 1-20) that is 3 to 5 wt.% (Batianutti: Page 9, lines 21-26; 0.5-5%).
Batianutti does not teach wherein the odor-reducing agent being calcium chloride.
Lang teaches an odor- reducing agent that is calcium chloride (Lang: Col. 1, lines 38-41; calcium chloride).
Regarding claim 10, Batianutti as modified above by Hughes teaches wherein the litter is consisting of 90 to 94 wt.% (Hughes: Abstract, 90-99 wt.%) of cereal flour (Page 7, lines 28-30, absorbent additive = cereal flour), 3 to 5 wt.% (Page 7, lines 1-3; 1-12%) of guar gum flour (Page 6, lines 20-33; referred to as binding additive = guar gum), and 3 to 5 wt.% (Page 9, lines 21-26; 0.5-5%) of an odor-reducing agent.
Batianutti does not teach the odor-reducing agent being of calcium chloride.
Lang teaches an odor- reducing agent that is calcium chloride (Lang: Col. 1, lines 38-41; calcium chloride).
It would have been obvious for a person having ordinary skill in the art to have taken the litter taught by Batianutti and incorporated the teachings of Lang to make a simple substitution of a known odor-reducing agent, such as calcium chloride, to obtain predictable results of improving the smell of litter.
Claims 3, 7, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Batianutti et al. (WO 2016/016758 A1) in view of Hughes (US 2011/0084027 A1), in further view of Boxley et al. (US 2011/0061598 A1).
Regarding claim 3, Batianutti as modified above teaches sulfuric acid as an odor
reducing agent (Batianutti : Page 9, lines 1-20).
Batuanutti does not teach wherein the acid is selected from at least one component of
the group consisting of ascorbic acid, tartaric acid and citric acid.
Boxley teaches an odor inhibitor that is an acid selected from at least one
component of the group consisting of ascorbic acid, tartaric acid and citric acid (Boxley: Paragraph [0052], citric acid).
It would have been obvious for a person having ordinary skill in the art to have taken the litter taught by Batianutti and incorporated the teachings of Boxley to make a simple substitution of a known odor-reducing agent, such as citric acid, to obtain predictable results of improving the smell of litter.
Regarding claim 7, Batianutti does not teach an odor- reducing agent that is calcium
chloride and/or citric acid.
Boxley teaches wherein the odor- reducing agent is calcium chloride and/or citric acid (Boxley: Paragraph [0052], citric acid). The “and/or” in this situation is being interpreted as “or.”
It would have been obvious for a person having ordinary skill in the art to have taken the litter taught by Batianutti and incorporated the teachings of Boxley to make a simple substitution of a known odor-reducing agent, such as citric acid, to obtain predictable results of improving the smell of litter.
Regarding claim 9, dependent on claim 7, Batianutti as modified above teaches sulfuric acid as an odor-reducing agent (Batianutti: Page 9, lines 1-20) that is 3 to 5 wt.% (Batianutti: Page 9, lines 21-26; 0.5-5%).
Batianutti does not teach wherein the odor-reducing agent is citric acid.
Boxley teaches wherein the odor- reducing agent is citric acid (Boxley: Paragraph [0052], citric acid).
Regarding claim 11, Batianutti as modified above by Hughes teaches wherein the litter is consisting of 92 to 96 wt.% (Hughes: Abstract, 90-99 wt.%) of cereal flour (Page 7, lines 28-30, absorbent additive = cereal flour), 3 to 5 wt.% (Page 7, lines 1-3; 1-12%) of guar gum flour (Page 6, lines 20-33; referred to as binding additive = guar gum), and 1 to 3 wt.% (Page 9, lines 21-26; 0.5-5%) of an odor-reducing agent.
Batianutti does not teach wherein the odor-reducing agent is citric acid.
Boxley teaches wherein the odor- reducing agent is citric acid (Boxley: Paragraph [0052], citric acid).
It would have been obvious for a person having ordinary skill in the art to have taken the litter taught by Batianutti and incorporated the teachings of Boxley to make a simple substitution of a known odor-reducing agent, such as citric acid, to obtain predictable results of improving the smell of litter.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Batianutti et al. (WO 2016/016758 A1) in view of Hughes (US 2011/0084027 A1), in further view of Wang et al. (US 2013/0213309 A1).
Regarding claim 13, Batianutti as modified above teaches sieving the litter to remove
smaller than desired granules (Page 13, lines 17-19).
Batianutti does not teach wherein more than 2% of the litter is held back by a sieve with
a mesh size of 0.1 mm to 1 mm.
Wang teaches wherein more than 2% of the litter is held back (Paragraph [0050] lines 8
18; 90% held back, which is more than 2%) by a sieve with a mesh size of 0.1 mm to 1 mm (Paragraph [0050] lines 8-18; US Standard sieve #20 mesh which correlates to 0.85 mm mesh size).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have taken the litter of Batianutti and incorporated Wang to sieve the litter with a specific size mesh in order to regulate size of particles because particles too large may absorb excretions too slowly and particles too small may reduce clump strength of the litter (Wang: Para [0050] lines 1-8)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wang (US 2003/0205204 A1), Kuras (US 2012/0318205 A1), Kuras et al. (US 2014/0000526 A1), Cortner et al. (US 2016/0135421 A1), and Provenzano et al. (US 2017/0127644 A1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN J MORONEY whose telephone number is (571)272-5890.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Josh Huson can be reached on 571-270-5301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MEGAN J MORONEY/Examiner, Art Unit 3642                                                                                                                                                                                                        

/JOSHUA D HUSON/Supervisory Patent Examiner, Art Unit 3642